Citation Nr: 1521594	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES
 
1.  Entitlement to service connection for bilateral pes planus.
 
2.  Entitlement to service connection for a left eye disability.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel

INTRODUCTION
 
The Veteran served on active duty from February 1995 to November 1998.
 
This appeal to the Board of Veterans' Appeals (Board) is from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
The Board notes that additional evidence was added to the claims file after the issuance of the Statement of the Case.  The new evidence was accompanied by a waiver of initial review by the Regional Office.  
 
In April 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.
 
The issue of entitlement to service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The Veteran's bilateral pes planus pre-existed his entry into service.
 
2.  The most probative medical and other evidence of record preponderates against finding that the Veteran's bilateral pes planus was aggravated beyond natural progression by his military service.
 
 

CONCLUSION OF LAW
 
Bilateral pes planus pre-existed the Veteran's entrance to service, was not aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a November 2013 Supplemental Statement of the Case.
 
VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination in September 2012.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.
 
Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.
 

Bilateral Pes Planus
 
The Veteran has a current diagnosis of bilateral pes planus.  See September 2012 VA examination report.  He contends his bilateral pes planus was aggravated by his active military service due to military activities such as running long distances.
 
In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
 
A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).
 
A review of service treatment records indicate the Veteran was diagnosed with mild asymptomatic pes planus at his January 1995 entrance examination.  Thus, the presumption of soundness does not apply to his bilateral pes planus.  See 38 C.F.R. § 3.304(b).
 
A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a).  The Veteran bears the burden of showing that his pre-existing condition worsened in service.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  If the Veteran establishes worsening, the burden shifts to VA to demonstrate by clear and unmistakable evidence that the worsening was due to the natural progress of the disease.  Id.
 
Service treatment records contain no complaints of, or treatment for, any foot problems.  In his September 1998 separation examination report, there is no indication of symptomatic bilateral pes planus or any foot problem.  Indeed, in his September 1998 report of medical history, the Veteran indicated no foot trouble.  Moreover, the Board notes he reported 10 other issues, including leg cramps.
 
A review of VA treatment records indicates the Veteran first sought treatment for a foot problem in September 2006, almost ten years postservice, after sustaining an injury due to a fall.
 
The VA examined the appellant's bilateral pes planus in September 2012.  Following that examination, the examiner concluded that it was less likely than not that the Veteran's bilateral pes planus was permanently aggravated beyond its natural progression by military service because no treatment or evaluation was given during service and the first treatment for foot problem occurred in 2005, after the appellant suffered trauma.

At the April 2014 Board hearing, the Veteran testified he did not seek treatment for his bilateral foot pain in service because he self-treated with moleskin.  He also stated he did not report his bilateral foot problem at his separation examination because he did not think it needed to be reported given all the running he did in service.  The Veteran asserted that his treating podiatrist opined his bilateral pes planus was likely aggravated by service.  Notably, despite the Board keeping the record open for 90 days to give the Veteran an opportunity to submit supporting evidence from the podiatrist and any other pertinent evidence, no additional evidence addressing the etiology and course of the appellant's pes planus was received.  

After reviewing the evidence of record, the Board finds that the evidence preponderates against finding a worsening of preexisting bilateral pes planus during the appellant's active duty service.  Thus, the presumption of aggravation does not apply.  38 C.F.R. § 3.306(a).  Furthermore, the Veteran has failed to meet his burden of showing that his pre-existing bilateral pes planus worsened during his military service.
 
The September 2012 VA opinion is highly probative as to determining the progression of the Veteran's bilateral foot disability.  Specifically, during the examination, the examiner interviewed the Veteran and conducted a physical examination.  He also reviewed the claims file which included the Veteran's service treatment records, and provided supporting rationale for the opinion.  The Board acknowledges the examiner incorrectly reported the Veteran's post-service foot injury as occurring in 2005, when it in fact occurred in 2006.  This error does not, however, prejudice the Veteran, as it puts less time between his separation from service and his first treatment for foot problems since separation.  As such, the Board finds the examiner's opinion to be adequate.
 
While the Veteran is competent to report on what he sees and feels, such as mid-arch foot pain, the question whether preexisting pes planus was aggravated beyond its natural course is a complex medical question, not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning pes planus, he is not competent to provide a medical opinion regarding any aggravation of his pes planus during or by service.  See Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).
 
In addition, the Board notes the credibility of the Veteran is questionable as he reported 10 other issues on his separation report of medical history, to include leg cramping.  Yet he consciously denied any history of foot trouble at separation.  Even after separating from service, he did not seek treatment for any foot problem until about 8 years later, and only after sustaining an injury to his foot.  Further, as noted, the Veteran was given additional time to provide a medical opinion supporting his contention that his flat feet were aggravated inservice but he has failed to do so.  Hence, the Board assigns little to no probative value to the Veteran's lay contentions.
 
Based on the foregoing, the September 2012 VA opinion holds the most probative value in addressing the question of whether the Veteran's preexisting bilateral pes planus was aggravated beyond its natural progression.  Therefore, the competent and probative evidence weighs against the claim for service connection.  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to service connection for bilateral pes planus is denied.
 
 
REMAND
 
Additional evidentiary development is required before the claim for entitlement to service connection for a left eye disability can be properly adjudicated.
 
The Veteran contends he sustained a left eye injury in service.  He alleges his service treatment records relating to his left eye injury are unavailable because he was treated by medical staff not assigned to his unit while he was afloat from Hawaii.  See April 2014 hearing transcript.  He further contends he sought treatment for his left eye while onboard the USS Frederick but "couldn't handle them trying to hold [his] eye open."  
 
A September 2014 VA treatment note indicates he has a history of blunt left eye trauma with posterior vitreous detachment and retinal scarring.  
 
In March 2015, the Veteran submitted a buddy statement corroborating his claimed inservice left eye injury.
 
As such, the evidence suggests the Veteran may have sustained a left eye injury inservice with residual effects.  It is not clear, however, whether he has a current left eye disability related to his military service.  As he has yet to be afforded a VA examination, a remand is necessary to afford him a VA examination to diagnosis and determine the etiology of any current left eye disability.
 
Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  If the RO cannot locate identified government records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA eye examination.  The examiner is to be provided access to the Veteran's claims file, to include any electronic records, for review in order to determine the nature and etiology of any diagnosed left eye disability.  The examiner should review the records provided and the examination report should indicate such records were reviewed.
 
After examining the appellant and reviewing the record, the examiner is diagnose any left eye disability that may be clinically present and address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed left eye disorder is related to the Veteran's active military service.  A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the examiner cannot respond without resorting to speculation, she/he must explain why a response would be speculative.
 
3.  The claim should then be readjudicated.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before returning the matter to the Board for further review.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


